      Case: 1:19-cr-00539-PAG Doc #: 32 Filed: 05/20/20 1 of 7. PageID #: 246




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


 UNITED STATES OF AMERICA,                     )    CASE NO.: 1:19-CR-539
                                               )
                Plaintiff,                     )    CHIEF JUDGE PATRICIA A. GAUGHAN
                                               )
               v.                              )
                                               )
 JOSEPH DERRICK TURNER,                        )    SENTENCING MEMORANDUM
                                               )    OF THE UNITED STATES
                 Defendant.                    )


       The United States, by and through Justin E. Herdman, United States Attorney, and

Assistant United States Attorney Ranya Elzein, respectfully submits this memorandum setting

forth the United States’ position regarding sentencing for Joseph Derrick Turner. For the

following reasons, and for those to be articulated at the sentencing hearing, the United States

respectfully submits that an upward variance from the applicable United States Sentencing

Guidelines range is appropriate.

I.     Factual Basis

       On May 1, 2019, law enforcement executed a search warrant at Turner’s apartment after

learning that he was selling heroin. PSR ¶¶ 5-6, Doc. No. 29. During the execution of the

search, officers found, among other things: marijuana, drug paraphernalia, a firearm and

ammunition, and approximately $3,000 in cash. Id. Turner admitted to selling marijuana and
       Case: 1:19-cr-00539-PAG Doc #: 32 Filed: 05/20/20 2 of 7. PageID #: 247



heroin from his apartment, flushing heroin down the toilet as officers entered his apartment, and

possessing the firearm. Id. ¶ 7. Officers arrested Turner for his conduct, and he was released on

bond within a few days. Id.

        Less than two months later, officers conducted a controlled purchase of .5 grams of a

mixture of heroin, fentanyl, carfentanyl, and para-fluoro fentanyl from Turner. Id. ¶ 9.

        Three days later, on June 13, 2019, officers conducted another search of Turner’s

apartment. Id. ¶ 10. This time, officers found $1,500 in cash, drug paraphernalia, marijuana, and

18.1g of a mixture of heroin, fentanyl, carfentanyl, and para-fluoro fentanyl. Id.

II.     Applicable Legal Standards

        Familiar legal principles guide the Court’s sentencing determination. The advisory

Guidelines range serves as “the starting point and the initial benchmark” and thus remains an

indispensable resource for assuring appropriate and uniform punishment for federal criminal

offenses. Gall v. United States, 552 U.S. 38, 49 (2007). The Court then considers the factors set

forth in 18 U.S.C. § 3553(a).

III.    Sentencing Guidelines Computation

        The government disagrees with the United States Sentencing Guidelines computation

outlined in the Presentence Investigation Report (“PSR”). Specifically, the government believes

that Turner is not a career offender because his 2014 conviction for Trafficking in Cocaine does

not constitute a “controlled substance offense” for career offender purposes.

        A defendant qualifies as a career offender under the Guidelines if “(1) the defendant was

at least eighteen years old at the time the defendant committed the instant offense of conviction;

(2) the instant offense of conviction is a felony that is either a crime of violence or a controlled

substance offense; and (3) the defendant has at least two prior felony convictions of either a

                                                  2
      Case: 1:19-cr-00539-PAG Doc #: 32 Filed: 05/20/20 3 of 7. PageID #: 248



crime of violence or a controlled substance offense.” U.S.S.G. § 4B1.1(a). The Guidelines

define a “controlled substance offense” as “an offense under federal or state law, punishable by

imprisonment for a term exceeding one year, that prohibits the manufacture, import, export,

distribution, or dispensing of a controlled substance (or a counterfeit substance) or the possession

of a controlled substance (or a counterfeit substance) with intent to manufacture, import, export,

distribute, or dispense.” U.S.S.G. § 4B1.2(b).

       Here, the PSR designates Turner’s 2014 conviction for Trafficking in Cocaine, in

violation of Ohio Revised Code Section 2925.03, as a controlled substance offense for career

offender purposes. PSR ¶ 30, Doc. No. 29. Turner was convicted under Section 2925.03(A)(1),

which criminalizes selling or offering to sell a controlled substance. Ohio Rev. Code

§ 2925.03(A)(1). Indictment and Journal Entry, Ex. A. Based on the Sixth Circuit’s recent

decision in United States v. Cavasos/Serrano, 950 F.3d 329 (6th Cir. 2020), which evaluated a

similar statute, Turner’s conviction does not qualify as a controlled substance offense.

         Cavasos/Serrano held that the defendant’s Texas conviction for possession of a

controlled substance with intent to deliver, which criminalized “delivery,” defined to include

“offering to sell” controlled substances, did not qualify as a controlled substance offense for

career offender purposes. 950 F.3d at 333-37. In so doing, the Sixth Circuit explained that in

light of its holding in United States v. Havis, 927 F.3d 382 (6th Cir. 2019), Section 4B1.2’s

definition of “controlled substance offenses” does not include attempt crimes, and as such,

statutes that criminalize offers to sell controlled substances are too broad to categorically qualify

as predicate “controlled substance offenses.” Id. at 336-37. In light of this reasoning, Turner’s

Ohio conviction for “selling or offering to sell” cocaine likewise does not qualify as a controlled

substance offense.

                                                  3
      Case: 1:19-cr-00539-PAG Doc #: 32 Filed: 05/20/20 4 of 7. PageID #: 249



       Accordingly, the career offender enhancements do not apply. The total offense level

before acceptance of responsibility would therefore remain 26, and Turner’s criminal history

category would remain a V. See PSR ¶¶ 22, 34, Doc. No. 29. After a three-level reduction for

acceptance of responsibility, Turner’s total offense level would be 23, yielding a Guidelines

range of 84 to 105 months.

       Notably, the government does not agree with the broad holding in Cavasos/Serrano,

which did not address the distinction between completed and incomplete attempt offenses that

Judge Sutton highlighted in his concurrence in Havis. Specifically, while Havis disqualified

inchoate attempt offenses from the Guidelines definition, Ohio’s “offer to sell” crime is a

completed offense, incorporating the notion of an “attempt” only as that term is used in ordinary,

everyday language. It requires that a defendant take a particular action—here, offering to sell

drugs—and complete it. A conviction under this statute does not depend on the long-recognized

legal meaning of “attempt,” which imposes criminal liability when a person has “an intent to

commit” a separate, substantive crime and merely takes “a substantial step toward that

commission,” rather than complet[ing] . . . the objective of that inchoate crime,” i.e., the

substantive crime itself. United States v. McGhee, 854 F.2d 905, 908 (6th Cir. 1994) (citations

omitted). But for Cavasos/Serrano, the Ohio “offer to sell” conviction should therefore continue

to fall within the Guidelines’ definition. In light of this and the Section 3553(a) factors outlined

below, the government believes an upward variance is warranted.

IV.    Application of Section 3553(a) Factors

       The nature and circumstances of the offenses are serious and demonstrate that Turner

poses a significant danger to the community. Indeed, the danger that heroin and fentanyl poses

to our community is axiomatic, and the possession of a firearm in connection with the sale of

                                                  4
      Case: 1:19-cr-00539-PAG Doc #: 32 Filed: 05/20/20 5 of 7. PageID #: 250



these drugs creates the potential for even greater danger. Further, the circumstances here are

aggravated by the fact that Turner continued to sell these drugs less than two months after his

arrest for the very same conduct.

       Turner’s behavior is consistent with his history and characteristics, which also support a

sentence above the Guidelines range. Indeed, the instant offense is part of a pattern of criminal

activity, and specifically drug and violent activity. In 2003, Turner was sentenced to 11 years’

imprisonment for rape, aggravated burglary, and felonious assault. PSR ¶ 28, Doc. No. 29. He

was released in 2010, and his supervision was terminated unsatisfactorily in 2014. Id. In 2012,

he was convicted of attempted possession of cocaine. Id. ¶ 29. In 2013, he was convicted of

attempted drug abuse for possessing cocaine. Id. ¶ 31. In 2014, he was sentenced to 30 months

in prison for trafficking in cocaine, was released early, violated his community control, and was

ordered to serve out the remainder of his sentence. Id. ¶ 30. And in 2019, he was convicted of

aggravated possession of drugs for possessing Oxycodone tablets. Id. ¶ 32. This criminal

history reflects a pattern of Turner committing an offense, serving his jail time, and then again

committing a similar offense upon his release. Turner’s criminal record and inability to correct

his criminal behavior demonstrate his repeated disrespect for the law and a high likelihood of

recidivism. As such, his history and characteristics support a sentence above the applicable

Guidelines range, which based on his criminal history, is insufficient to deter him from

continuing to engage in criminal conduct. Indeed, seven years in prison was insufficient to deter

him from engaging in criminal activity. A lower sentence within the Guidelines range would

therefore be insufficient to accomplish the goals of sentencing.

       In sum, the nature and circumstances of the offense coupled with Turner’s history and

characteristics counsel in favor of a sentence above the applicable Guidelines range, as such a

                                                 5
      Case: 1:19-cr-00539-PAG Doc #: 32 Filed: 05/20/20 6 of 7. PageID #: 251



sentence is necessary to afford just punishment, promote respect for the law, and afford adequate

deterrence to both Turner and others.

                                                    Respectfully submitted,

                                                    JUSTIN E. HERDMAN
                                                    United States Attorney


                                              By:    /s/ Ranya Elzein
                                                     Ranya Elzein (OH: 0090887)
                                                     Assistant United States Attorney
                                                     United States Court House
                                                     801 West Superior Avenue, Suite 400
                                                     Cleveland, Ohio 44113-1852
                                                     (216) 622-3929
                                                     (216) 522-8355 (facsimile)
                                                     Ranya.Elzein@usdoj.gov




                                                6
      Case: 1:19-cr-00539-PAG Doc #: 32 Filed: 05/20/20 7 of 7. PageID #: 252



                                   CERTIFICATE OF SERVICE

       I hereby certify that on this 20th day of May 2020, a copy of the foregoing document was

filed electronically. Notice of this filing will be sent to all parties by operation of the Court’s

electronic filing system. All other parties will be served by regular U.S. Mail. Parties may

access this filing through the Court’s system.


                                                       /s/ Ranya Elzein
                                                       Ranya Elzein
                                                       Assistant U.S. Attorney




                                                   7
